     Case: 1:20-cv-00103-AGF Doc. #: 13 Filed: 05/26/20 Page: 1 of 2 PageID #: 50



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

    HOSEA L. ROBINSON,                           )
                                                 )
                  Plaintiff,                     )
                                                 )
            v.                                   )         No. 1:20-CV-103-AGF
                                                 )
    ANITA CLARKE, et al.,                        )
                                                 )
                  Defendants.                    )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal.     As discussed in the Memorandum and Order issued May 13, 2020, plaintiff has

accumulated more than three “strikes” pursuant to 28 U.S.C. § 1915(g)1, and he does not qualify

for the imminent danger exception. See ECF Nos. 5, 6. Therefore, plaintiff may not proceed in

forma pauperis on appeal.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff's motion to proceed in forma pauperis on

appeal (ECF No. 9) is DENIED.




1
  See Robinson v. City of St. Louis Division of Corrections, et al., No. 4:16-cv-1535-RWS (E.D.
Mo. Dec. 30, 2016); Robinson v. State of Missouri, No. 4:18-cv-114-RLW (E.D. Mo. Jan. 29,
2018); Robinson v. State of Missouri, et al., No. 4:18-cv-1225-JAR (E.D. Mo. Oct. 24, 2018);
Robinson v. State of Missouri, et al., No. 1:18-cv-297-NCC (E.D. Mo. Apr. 23, 2019); Robinson
v. State of Missouri, et al., No. 1:19-cv-99-SPM (E.D. Mo. Sept. 4, 2019); and Robinson v. City of
St. Louis, et al., 4:19-cv-1767-CDP (E.D. Mo. Sept. 4, 2019).
  Case: 1:20-cv-00103-AGF Doc. #: 13 Filed: 05/26/20 Page: 2 of 2 PageID #: 51



       IT IS FURTHER ORDERED that plaintiff shall file any future documents or pleadings

in connection with his appeal directly with the United States Court of Appeals for the Eighth

Circuit.

       Dated this 26th day of May, 2020.




                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE




                                             2
